Electronically Filed
                                                          Supreme Court
                                                          SCWC-30324
                                                          10-AUG-2012
                                                          10:05 AM



                           NO. SCWC-30324

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

        ATMARAMA D. DIAZ, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
   (ICA NO. 30324; CR. CASE NOS. 1P104-11530 and 1P105-18336)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
           (By: Recktenwald, C.J., Nakayama, Acoba,
                   McKenna, and Pollack, JJ.)

          The Application for Writ of Certiorari filed on June

29, 2012 by Petitioner/Defendant-Appellant Atmarama D. Diaz is

hereby accepted and will be scheduled for oral argument.        The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:    Honolulu, Hawai#i, August 10, 2012.

Eric A. Seitz,                    /s/ Mark E. Recktenwald
Della A. Belatti,
Ronald N.W. Kim,                  /s/ Paula A. Nakayama
Sarah R. Devine,
for petitioner                    /s/ Simeon R. Acoba, Jr.

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack